RANDOLPH, Circuit Judge,
concurring:
The majority holds that under the Advisory Council’s regulations, the issues presented by the plan amendments were “previously considered” when the GSA sold the property to the District, and thus the National Capital Planning Commission was not required to perform a new section 106 review. 36 C.F.R. § 800.2(o). This may be a reasonable view of things, but the Advisory Council did not see it that way. It specifically informed the Planning Commission that section 106 applied to the Commission’s consideration of the District’s plan amendments, and that a separate section 106 review would not duplicate the previous one done by GSA. Letter from John Fowler to Reginald Griffith (Mar. 22, 1990); Letter from John Fowler to Reginald Griffith (July 20, 1990).
We normally defer to an agency’s interpretation of its own regulations, unless it is plainly wrong. See, e.g., General Carbon Co. v. Occupational Safety & Health Review Comm’n, 860 F.2d 479, 483 (D.C.Cir. 1988). The Council may have been plainly wrong about what its regulations meant. The majority suggests as much. I write separately because I believe that regardless of whether the Advisory Council misread its own regulations, the National Historic Preservation Act does not authorize the Council to inject itself into local affairs.
The Planning Commission’s review of the District’s amendments to the plan, which is claimed to trigger the duty to consult with the Advisory Council, is simply too tangential to make those amendments “federal undertakings” under section 106. The primary decisionmaker in this scheme is the District of Columbia. The District determines the entire content of the amendments. The Planning Commission can only veto them; it cannot force the District to adopt any changes (although it can suggest them). The District’s amendments encompass only the District’s portions of the Comprehensive Plan. The Commission merely reviews these amendments to see if there is a negative impact on the federal portion of the Plan, the “Federal Establishment.” See generally 40 U.S.C. § 71a.
This arrangement resembles the one in District of Columbia v. Schramm, 631 F.2d 854 (D.C.Cir.1980). There, the State of Maryland issued pollution discharge permits under the Clean Water Act, subject to veto by the Environmental Protection Agency. 33 U.S.C. § 1342. The court held that EPA’s refusal to veto a particular permit did not amount to a “major federal action” under the National Environmental Policy Act. Schramm, 631 F.2d at 862. Because of the operational similarity between the two statutes, courts generally treat “major federal actions” under NEPA as closely analogous to “federal undertakings” under the NHPA. E.g., Ringsred v. City of Duluth, 828 F.2d 1305, 1309 (8th Cir.1987). Just as EPA’s oversight did not turn Maryland’s permits into “federal” ones, the Planning Commission’s oversight did not transform the District’s amendments into federal amendments. The District is not just performing a delegated federal function, as Maryland was in Schramm, and these are not just permits. The plan amendments at issue here are laws of the District of Columbia. They are submitted by the Mayor, passed by the D.C. Council (40 U.S.C. § 71a(c)), and subject to review by Congress under the Home Rule Act (D.C.Code § l~233(c)). The Planning Commission's incidental involvement in that process is not enough to make “federal undertakings” out of these local enactments. Furthermore, interpreting the NHPA to apply to the Commission’s review of District amendments would be inconsistent with the notion of “home rule.” It *9would allow the federal Advisory Council to become involved in local land use planning. Yet the Advisory Council has no authority with respect to state enactments, or with respect to D.C. Council enactments. 16 U.S.C. §§ 470f & 470w; Lee v. Thornburgh, 877 F.2d 1053, 1056 (D.C.Cir.1989). Congress naturally retains special interests in the capital. This is why the Planning Commission has the duty to ensure that the District’s amendments do not adversely affect the Federal Establishment. But if the Advisory Council can put its foot in the door whenever the Planning Commission performs this duty, the Council will wind up regulating what are essentially local zoning laws. Given the relationship between the District government and the Commission, I would hold that Commission review cannot be used as a basis for allowing the Advisory Council to do in the District what it cannot do in the states: have a say in local legislation.